—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered September 3, 1991, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court correctly determined that evidence that the defendant’s accomplices took property from persons other than the complainant during the crimes for which the defen*257dant was charged was relevant to establish the defendant’s identity as the perpetrator and to complete the narrative of events (see generally, People v Gines, 36 NY2d 932; People v Hazel, 203 AD2d 478). Any error concerning the trial court’s failure to give a limiting instruction regarding this evidence is unpreserved for appellate review (CPL 470.05 [2]; People v Williams, 50 NY2d 996, 998; People v Silva, 187 AD2d 467, 468) and, in any event, does not warrant reversal in view of the overwhelming evidence of the defendant’s guilt (see, People v Jones, 182 AD2d 708, 709; People v Lenoir, 178 AD2d 552).
We find that the defendant’s presence at the precharge conference, which concerned only questions of law, was not required (see, People v Velasco, 77 NY2d 469; People v Ramos, 173 AD2d 748).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Copertino, J. P., Pizzuto, Santucci and Florio, JJ., concur.